Mr. President of the United Nations General Assembly;
Mr. Secretary-General;
Heads of state and government;
Excellencies:
I am honored to address you today on behalf of the Filipino people on the 75th anniversary of the United Nations.
The invisible enemy that is COVID-19 has brought about an unfamiliar global landscape and unleashed a crisis without precedent. It is the biggest test the world and the United Nations faced since the Second World War.
While the United Nations has brought relief and hope to so many countries and peoples around the world, it now finds itself saddled by a virus that has taken many lives and wrecked economies and social order.
We are at a crossroads. How we address COVID-19 will define our future.
For the Philippines, this means putting up all of the peoples of our united nations at the core of this response.
We will need to ask hard and fundamental questions about the vision and mission that the United Nations conceptualized 75 years ago.
We need to ask ourselves whether or not we have remained true and faithful to the United Nations’ principles and ideals.
Mr. President, in the light of the realities of the present, the Philippines grieves with all of the families all over the world who lost their loved ones to this horrible virus.
We extend our heartfelt condolences.
We salute all frontliners who put their lives on the line even in countries not their own. So also do we honor and recognize the healthcare professionals who selflessly answered the call to combat the COVID-19 pandemic despite its virulence and unknown characteristics.
While each nation has its own strategy in fighting the pandemic, what the world needs are coordinated international plans and efforts to pursue a common purpose.
COVID-19 knows no border. It knows no nationality. It knows no race. It knows no gender. It knows no age. It knows no creed.
The Philippines values the role that the United Nations plays in its fight against the pandemic. As a middle-income country whose economic advances have been derailed by the pandemic, we welcome the launch of the UN COVID Response and Recovery Fund.
Ensuring universal access to anti COVID-19 technologies and products is pivotal in the global pandemic recovery.
The world is in the race to find a safe and effective vaccine.
When the world finds that vaccine, access to it must not be denied nor withheld. It should be made available to all, rich and poor nations alike, as a matter of policy.
The Philippines joins our partners in the ASEAN and the Non-Aligned Movement in raising our collective voice: the COVID-19 vaccine must be considered a global public good. Let us be clear on this.
We call for a global health agenda with enough resources and policy space for the World Health Organization.
We need a WHO that is quick to coordinate and quicker to respond. The Philippines will do its part in the pooling of global resources. Our health workers are among the best.
Mr. President, just as we needed stability and confidence because of the pandemic, geopolitical tensions continue to rise.
Escalating tensions benefit no one. New flashpoints heighten fears and tend to tear peoples apart.
When elephants fight, it is the grass that gets trampled flat.
Given the size and military might of the contenders, we can only imagine and be aghast at the terrible toll on human life and property that shall be inflicted if the “word war” deteriorates into a real war of nuclear weapons and missiles.
I therefore call on the stakeholders in the South China Sea, the Korean Peninsula, the Middle East and Africa: if we cannot be friends as yet, then in God’s name, let us not hate each other too much. I heard it once said, and I say it to myself in complete agreement.
Mr. President, Filipino migrant workers have been devastated by the pandemic. Many have lost not only their livelihood, but also their health and lives as well. Yet they go on in the frontlines, healing, caring for others in the different parts of the world.
The Philippine Government has embarked on an unprecedented repatriation program. More than 345,000 overseas Filipino workers needed to come home then. We have brought back half and are bringing back the rest.
We thank the countries that have provided Filipino migrants with residence permits, access to testing, treatment and related health services in this pandemic.
We brought back most of our seafarers who were stranded because of COVID 19 restrictions. We pioneered with the IMO the Green Lane for safe changes of seafaring crews.
In these times, we need stronger cooperation in promoting and protecting the rights of migrants, regardless of their migrant status.
We must all adhere to the Global Compact for Safe, Orderly and Regular Migration. Unless states include all migrants in their response to this pandemic, “no one among us is safe, until everyone is safe”, as the Secretary-General has said.
With the poverty rate reduced at 16.6 per cent; and a sustained economic growth rate of 6.4 per cent between 2010 and 2019, the Philippines was on track to becoming an upper-middle income country by the end of 2020. But the pandemic has placed our economy in recession.
Despite this downward pressure on growth, the Philippines remains committed to the Sustainable Development Goals.
Mr. President, the same urgency needed to fight COVID-19 is needed to address the climate crisis. This is a global challenge that has worsened existing inequalities and vulnerabilities from within and between nations.
Climate change has worsened the ravages of the pandemic.
Peoples in developing countries like the Philippines suffer the most. We cannot afford to suffer more.
The Philippines joined the Paris Agreement to fight climate change. We call on all parties, especially those who have not made good their commitment to fight climate change, to honor the same.
We call on all parties to strengthen communities and peoples for preparedness and resilience. We are talking about mankind and Earth, our one and only home.
Mr. President, the Philippines will continue to protect the human rights of its people, especially from the scourge of illegal drugs, criminality, and terrorism.
A number of interest groups have weaponized human rights; some well meaning, others ill-intentioned.
They attempt to discredit the functioning institutions and mechanisms of a democratic country and a popularly elected government which in its last two years, still enjoy the same widespread approval and support.
These detractors pass themselves off as human rights advocates while preying on the most vulnerable humans; even using children as soldiers or human shields in encounters. Even schools are not spared from their malevolence and anti-government propaganda.
They hide their misdeeds under the blanket of human rights but the blood oozes through.
To move forward, open dialogue and constructive engagement with the United Nations is the key.
But these must be done in full respect of the principles of objectivity, non interference, non-selectivity and genuine dialogue. These are the fundamental bases for productive international cooperation on human rights.
Mr. President, terrorism looms large.
As I said at the Aqaba Process, the Philippines will do everything and partner with anyone who would sincerely desire to protect the innocent from terrorism in all its manifestations.
The Marawi siege, where foreign terrorist fighters took part, taught us that an effective legal framework is crucial. Our 2020 Anti-Terrorism Act shores up the legal framework by focusing on both terrorism and the usual reckless response to it.
Its enactment was done pursuant to our commitment, and the strict adherence to the relevant Security Council resolutions and the UN Global Counter-Terrorism Strategy.
Most importantly, we remain committed to rebuild stricken communities and address the root causes of terrorism and violent extremism in my country.
We must remain mindful of our obligations and commitment to the Charter of the United Nations and as amplified by the 1982 Manila Declaration on the Peaceful Settlement of International Disputes.
The Philippines affirms that commitment in the South China Sea in accordance with UNCLOS and the 2016 Arbitral Award.
The Award is now part of international law, beyond compromise and beyond the reach of passing governments to dilute, diminish or abandon.
We firmly reject attempts to undermine it.
We welcome the increasing number of states that have come in support of the award and what it stands for — the triumph of reason over rashness, of law over disorder, of amity over ambition. This — as it should be — is the majesty of the law.
Mr. President, the global health crisis has further complicated the global security environment. But no aspiration nor ambition can justify the use of weapons that destroy indiscriminately and completely.
There is no excuse for deaths that a nuclear war could cause nor the reckless use of chemical and biological weapons that can cause mass destruction.
These weapons of death put us all at mortal risk, especially if they fall in the hands of terrorists without a shred of humanity in their souls.
We call on all Member States to fully implement the Nuclear Non-Proliferation Treaty, and the Chemical and the Biological Weapons Conventions.
I have asked the Philippine Senate to ratify the Treaty on the Prohibition of Nuclear Weapons. Importantly, we were among those to sign it first.
Mr. President, the Philippines has a long history of opening its doors to the refugees — from the White Russians following the 1917 Revolution, the European Jews in the Second World War, the Vietnamese in the late 1960s, and the Iranians displaced by the 1979 revolution, among others.
The Philippines continues to honor this humanitarian tradition in accordance with our obligations under the 1951 Convention on the Status of Refugees and the 1967 Protocol.
But lest we forget: helping the most vulnerable — those displaced by conflict, persecution, and political instability — is a shared responsibility of all countries.
As I have said many times: The doors of the Philippines are open, as they have always been, to everyone fleeing for safety, such as the Rohingyas.
In the face of a mounting refugee crisis worldwide, let us work together towards ending the conflicts and conditions that force people to flee their homes.
Mr. President, as our societies become more diverse yet interdependent, social cohesion issues come to the fore.
Mutual understanding always accompanied by mutual tolerance between those of different faiths and cultures is the only foundation of societies at peace with itself and all others.
Finally, I express gratitude to the gallant peacekeepers, including our own, who advance the cause of peace in the most difficult situations.
From the Golan Heights in the Middle East to Liberia in West Africa, Filipino peacekeepers put themselves in the frontlines between the vulnerable and those who seek harm.
We are committed to increasing the Philippine footprint in UN peacekeeping operations with increased participation of women.
Again Mr. President: To defeat the COVID-19 pandemic and other challenges, we must work with seamless unity which demands complete mutual trust and the conviction that we will win or lose together.
We cannot bring back the dead but we can spare the living; and we can build back better, healthier, and more prosperous and just societies.
To this end, we rededicate ourselves to multilateralism. The UN remains humanity’s essential organization. But it is only as effective as we make it.
To make significant changes, we need to be bold. We need the same collective courage that finally made the United Nations a reality 75 years ago.
We need to act on long-standing recommendations to improve the Security Council’s composition and working methods; to strengthen the role of the General Assembly; and to streamline the processes and the operations of the UN.
Indeed, to be ready for the new global normal, it cannot be business as usual for the UN.
Let us empower UN — reform it — to meet the challenges of today and tomorrow.
Let us strengthen it so it can fully deliver its mandate to maintain peace and security, uphold justice and human rights, and promote freedom and social progress for all.
After all, we are the United Nations. Thank you.